Citation Nr: 0711560	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-39 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.

The veteran presented testimony at an RO hearing chaired by a 
Decision Review Officer in July 2004.  A transcript of the 
hearing is associated with the veteran's claims folder.

The veteran presented testimony at a travel board hearing 
chaired by the undersigned Veterans Law Judge in February 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that in February 2007, the veteran's 
representative filed a statement, requesting that the veteran 
be given an earlier effective date for the grant of service 
connection for asthma, prior to July 26, 2001, based on a 
clear and unmistakable error in the October 2004 rating 
decision that granted service connection for the disability.  
This issue has not yet been adjudicated and is referred back 
to the originating agency for appropriate action.

The Board also notes that at the February 2007 travel board 
hearing, the veteran's representative raised the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  This issue has not yet been adjudicated and 
is referred back to the originating agency for appropriate 
action.


FINDINGS OF FACT

1.  In an unappealed September 1969 rating decision, the RO 
denied entitlement to service connection for a psychiatric 
disability, specifically noted as a nervous disorder.

2.  The evidence associated with the claims file subsequent 
to the September 1969 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  She was 
provided with the notice required by the VCAA, by letters 
mailed in October 2002 and May 2005, to include notice that 
she submit any pertinent evidence in her possession.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  In addition, she was 
provided notice concerning the effective-date element of the 
claim by letter mailed in March 2006.

Although the required notice was not provided before the 
initial adjudication of the claim, the originating agency 
readjudicated the claim after providing the required notice 
and completing all indicated development of the record.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Analysis

In an unappealed rating decision of September 1969, the RO 
denied the veteran's claim for service connection for a 
nervous disorder based on a finding that no nervous disorder 
was diagnosed in service and the results of an August 1969 VA 
examination in which the veteran was found to be 
psychiatrically well adjusted.  The veteran did not file an 
appeal and the decision became final.  The veteran's claim to 
reopen was received in March 2002.

The evidence of record at the time of the September 1969 
rating decision included service medical records which show 
that during active duty, the veteran reported experiencing 
symptoms of anxiousness related to family and work problems 
and that she was noted to have acute episodes of depression 
and nervousness due to job, personal and family problems.  
The record at that time also included the aforementioned 
August 1969 VA examination which showed no evidence of a 
psychiatric disability.  

The evidence received after the September 1969 decision 
includes treatment records from the Erie County Medical 
Center in Buffalo, New York showing that the veteran reported 
symptoms of anxiety, nervousness and depression as well as 
outpatient treatment records from the VA Medical Centers in 
Decatur, Georgia, Atlanta, Georgia and Jackson, Mississippi, 
showing that the veteran has been diagnosed with a depressive 
disorder.  The record also includes the veteran's testimony 
from the July 2004 RO hearing and the February 2007 travel 
board hearing regarding stressful events she experienced in 
service which she claims led to subsequent psychiatric 
disorders, and evidence which supports the veteran's 
contentions regarding her in-service stressors.  In addition, 
the record includes nexus opinions from F. O., M.D., dated in 
January 2005 and January 2006 relating the veteran's 
currently diagnosed psychiatric disability to her military 
service.  

This evidence is not cumulative or redundant of the evidence 
previously of record; it is also related to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
veteran has a current psychiatric disability which is 
etiologically related to service.  Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for psychiatric disability 
is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for psychiatric disability is granted.


REMAND

Although the Board has determined that reopening of the 
veteran's claim is in order, the Board has not found the 
medical evidence currently of record sufficient to decide the 
reopened claim and is of the opinion that the veteran should 
be afforded a VA examination by a psychiatrist to determine 
the etiology of all currently present psychiatric disorders.

In this regard, the Board notes that although the evidence of 
record shows that the veteran has a current acquired 
psychiatric disorder that she contends originated during 
service, and a VA physician has opined that the veteran's 
disorder is related to her military service, the record does 
not show that the physician had access to, or reviewed, the 
veteran's claims folder or service records or any other 
related documents which would have enabled him to have an 
informed opinion.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeal Management Center (AMC) in Washington, DC, 
for the following actions:

1.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and her representative and request them to 
provide the outstanding evidence.

2.  Then, the RO or the AMC should make 
arrangements for the veteran to be afforded 
an examination by a psychiatrist to 
determine the nature and etiology of any 
currently present acquired psychiatric 
disorders.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's currently present acquired 
psychiatric disorder originated in service 
or was manifested within one year of his 
discharge from service.  The supporting 
rationale for the opinion must also be 
provided.

3.  After completion of all of the 
necessary development, the RO or the AMC 
should adjudicate the issue on appeal based 
on a de novo review of the pertinent 
evidence and without regard to any prior 
adjudication of the veteran's claim.

4.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


